Title: Novr. 7th.
From: Adams, John
To: 


       Went up to my common Pasture, to give Directions about Trimming the Trees, i.e. lopping and Trimming the Walnuts and Oaks and felling the Pines and Savines and Hemlocks. An irregular, misshapen Pine will darken the whole scene in some Places. These I fell, without Mercy, to open the Prospect and let in the sun and air, that the other Wood may grow the faster and that Grass may get in for feed. I prune all the Trees I leave, Buttonwoods, Elmes, Maples, Oaks, Walnuts, Savines, Hemlocks and all. The Pines that grow in that Pasture are, i.e. the white Pines are, very knotty, crooked, unthrifty Things.—I am desirous of clearing out the Rocky Gutter, i.e. of clearing away the Bushes and pruning all the Trees that we may see clearly the Course of the Water there and judge whether it is worth while to dig up the Rocks, and make a Ditch for the Water. And for another Reason too, vizt. to let in the sun and Air, because that rocky Gutter produces a great deal of Feed, which I would be glad to sweeten.
       Afternoon, went to Major Crosbeys to see him execute a Codicil to his Will. The old Gentleman is very desirous that the Province should comply with the King’s Recommendation, to make up the Damages to the sufferers.
      